Federal Defenders                                                                                                        Southern District
                                                                                         52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                                                  Tel: {212) 417-8700 Fax: {212) 571-0392


                                                                                                                         Sourh.mi D1smcc of :-.:~u· fork
nu,'icl r.     f'u/1011
                                                                                                                                  .le1111ifer l. Brown
Executiw Director                                       USDC-SDNY                                                                 Ammu,-in-Chargc
,1/lllcl//,m1<T-i11-(   'hie(
                                                        DOCUMENT
                                                        EL ECTRO~ICALLY FILED
                                                                                                                February 6, 2020
                                                        DOC#:
            ByECF
                                                    I   I) \
                                                              ---------
                                                               ! F F II .Fl; :-+1--.+--->--,i,...:}:_..;:;.O_
           Honorable Judge Ronnie Abrams            _____ -==================:!J
           United States District Judge
           Southern District of New York
                                                                                                                    .··-· :·- n
           Thurgood Marshall United States Courthouse                                                                  -, f,.:;
                                                                                                                         f; ;,;
           40 Foley Square                                                                                             ; ;,; ,J

           New York, NY 10007

            Re:           United States v. Tiquan Reese and Malik Jennings, 19 Cr. 904 (RA)

            Dear Judge Abrams:

                   With the consent of the Government and James De Vita, counsel for Malik Jennings, I write
           to respectfully request a 60-day adjournment of the status conference presently scheduled for
           February 11, 2020 in the above-mentioned case. This is the first request by any party to adjourn a
           conference in this case.

                   On January 30, 2020, the Government made its first discovery production in the case
           available for pickup. That production is substantial. An adjournment would allow the defense
           time to review discovery and enable the parties to consider a pre-trial resolution. To that end, we
           request that the time between February 11, 2020 and the next court date be excluded under the
           Speedy Trial Act, pursuant to Title 18, United States Code, section 3161 (h)(7)(A). Excluding time
           will serve the ends of justice and outweigh the best interests of the public and the defendants in a
           speedy trial because it will allow the defense to prepare and allow the government and defense
           counsel to undertake discussions regarding a possible disposition in the matter.

                                                                     Respectfully submitted,
                                                                     /s/ Ariel Werner
                                                                     Ariel Werner
                                                                     Assistant Federal Defender
                                                                     Counsel for Tiquan Reese

           CC:           AUSA Danielle Kudla                       Application granted. The conference is adjourned to
                         James De Vita, Counsel for Malik Jennings April  10, 2020 at 12:30 p.m. Time is excluded to April
                                                                   l 0, 2020, under the Speedy Trial Act, pursuant to 18
                                                                   U .S.C. Section 3161 (h)(7)(A).

                                                                                SOOR~--


                                                                                     ·' Abrams, U.S.D.J.
                                                                                Ronnie
                                                                                February 6, 2020
